In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-19-00172-CR
          _______________________________


     SHAMARCUS TORRELL CARTER, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2019F00047




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Stevens
                                       MEMORANDUM OPINION

           Shamarcus Torrell Carter was convicted by a Cass County jury of family violence assault

(FVA), with one prior conviction for FVA,1 and was assessed a sentence of life imprisonment.2

On appeal, Carter complains that (1) the trial court erred by overruling his Batson3 challenges to

the State’s peremptory jury strikes; (2) the failure of the district clerk to include the venire panel

list, jury strike lists, and the final seated jury list in the clerk’s record is fundamental error; and

(3) the trial court erred by denying his motion for a speedy trial.

           Because we find that (1) Carter’s Batson challenge was not preserved, (2) Carter’s

complaint about the omission of the venire panel list, jury strike lists, and the final seated jury

list from the clerk’s record presents nothing for our review, and (3) the trial court did not err in

denying Carter’s motion for a speedy trial, we affirm the trial court’s judgment.

I.         Carter’s Batson Challenges Were Not Preserved

           Carter’s first issue contends that the trial court erred in overruling his Batson challenges

to the State’s peremptory strikes of two African American veniremembers. The State argues,

among other things, that Carter’s Batson challenge was untimely and not preserved for appeal.

We agree.

           The record shows that, after the parties’ examination of the jury panel, certain

veniremembers were stricken for cause. The trial court then took a recess during which the


1
    See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (Supp.).
2
    Carter’s punishment was enhanced by two prior felony convictions. See TEX. PENAL CODE ANN. § 12.42(d).
3
    See Batson v. Kentucky, 476 U.S. 79 (1986).
                                                         2
parties apparently prepared their peremptory challenges. After the jury panel returned from the

recess, the following exchange took place:

               THE COURT: All right, ladies and gentlemen. We’re back on the record.
       What’s going to happen at this point is Ms. Albertson’s going to call your name.
       When she calls your name, if you’d step up into the jury box. We’re going to put
       No. 1 down on the front row here, go all the way to 6, start with 7 -- that’s right,
       go to 7, back row, come back over this way to No. 13. We’re going to take one
       alternate juror on this matter. Once we get everybody up here, we’re going to
       swear in the jury. All right. You ready to proceed?

              MS. ALBERTSON: Yes, sir.

              THE COURT: All right. You may call the jury.

              MS. ALBERTSON: [Each juror individually called].

              THE COURT: All right, ladies and gentlemen of the jury. If I can have
       you please rise. If you’ll swear in our jury panel -- or, our jury, please.

              (The jury is sworn.)

              THE COURT: All right. You may have a seat. All right, ladies and
       gentlemen. Yes, ma’am?

              [COUNSEL FOR DEFENDANT]: Your Honor, may we approach?

              THE COURT: You can approach.

              (At the Bench, outside the hearing of the jury)

              [COUNSEL FOR DEFENDANT]: I need to file a Batson challenge, --

              THE COURT: I’m sorry?

               [COUNSEL FOR DEFENDANT]: -- urge a Batson motion to the Court.
       I don’t know if we want to do that outside the presence of the jury.

              THE COURT: Well no, we’ve got to do it right here, right now.

              [COUNSEL FOR DEFENDANT]: Okay.
                                                3
       THE COURT: If it’s -- any response from the state?

       [COUNSEL FOR THE STATE]: I don’t know which -- who in particular
she complained about.

       THE COURT: She’s raised a Batson challenge.

       [COUNSEL FOR DEFENDANT]: There are --

       [COUNSEL FOR THE STATE]: Any specific --?

       [COUNSEL FOR DEFENDANT]: -- no people of the same color --

       [SECOND COUNSEL FOR THE STATE]: Your Honor, if I may --?

       [COUNSEL FOR DEFENDANT]: -- and Mr. Donnell [sic] was just --.

       THE COURT: You may -- hold on, hold on.

       [COUNSEL FOR DEFENDANT]: Okay.

       THE COURT: One at a time.

       [SECOND COUNSEL FOR THE STATE]: I think the timing for that to
have worked out would have been when the strikes were submitted, and now
they’ve already been seated and sworn.

       [COUNSEL FOR DEFENDANT]: I’m just now seeing who they struck.

       THE COURT: What’s --?

       [COUNSEL FOR DEFENDANT]: Mr. --.

       THE COURT: I’m agreeing with Counsel. I think once the jury’s been
sworn in, you’ve waived your Batson challenge.

       [COUNSEL FOR DEFENDANT]: Okay.

        THE COURT: If you want to make it for the record, go ahead and take it
for the record, but Court gave a big long pause in between seating this jury and
waiting for something to happen.
                                       4
              [COUNSEL FOR DEFENDANT]: Okay.

             THE COURT: See if anybody was going to make that challenge, and
       nobody made a challenge. So --.

               [COUNSEL FOR DEFENDANT]: Well, until I saw them, it was rather
       hard. I didn’t have their races written on my notes. So --.

               THE COURT: All right. You’re going to have to speak up just a little bit
       so I can hear you.

             [COUNSEL FOR DEFENDANT]: I did not have their races written on
       my notes, so it was kind of hard until I saw them seated as to who they were.

              THE COURT: Okay.

              [COUNSEL FOR DEFENDANT]: So --.

              THE COURT: All right. So what do you want to do?

              [COUNSEL FOR DEFENDANT]: I would just like to urge my Batson
       challenge that all of the people --.

              THE COURT: All right. Any response to the Batson challenge?

               [SECOND COUNSEL FOR THE STATE]: Just that the timing for the
       Batson challenge has passed, and now the trial has officially commenced because
       the jury has been seated and sworn in.

               THE COURT: All right. I’m going to sustain the state’s objection to the
       Batson challenge at this point. Nonetheless, because this is a fundamental
       constitutional issue, if you want to make an offer of proof at some point, the Court
       will give you an opportunity to make an offer of proof. Do you want to do that
       now?

              [COUNSEL FOR DEFENDANT]: Yes.

Carter then objected to the State’s striking Juror No. 6 and Juror No. 10, who were African

American. The State explained that it struck Juror No. 6 because her father was in prison for

                                                5
raping her sister and she had a hard time believing he was guilty. According to the State, it

struck Juror No. 10 because he stated that he would want to see DNA or physical evidence when

the State did not anticipate offering this type of evidence and because he had two terroristic

threat convictions, which was one of the charges involved in this case. The trial court then

sustained the State’s objection to the Batson challenge based on the timing of the challenge.

       The United States Supreme Court has held that the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution forbids the use of peremptory

challenges to strike potential jury members solely on account of their race. Batson, 476 U.S. at

89; see U. S. CONST. amend. XIV, § 1. The Texas Court of Criminal Appeals has recognized

that the Supreme Court, in Batson, left the procedural mechanism for a Batson-based objection to

the individual states. Hill v. State, 827 S.W.2d 860, 863 (Tex. Crim. App. 1992) (citing Batson,
476 U.S. at 100 n.24). The Texas Legislature codified Batson in Article 35.261 of the Texas

Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 35.261; Hill, 827 S.W.2d at 863.

The Texas Court of Criminal Appeals has “held that [A]rticle 35.261 was ‘intended to create

uniform procedures and remedies to address claimed constitutional violation during jury

selection.’” Hill, 827 S.W.2d at 863 (quoting Oliver v. State, 808 S.W.2d 492, 496 (Tex. Crim.

App. 1991)). “Therefore, whenever a claim is made that veniremembers were peremptorily

challenged on the basis of their race, [A]rticle 35.261 must be followed.” Id.

       Article 35.261(a) provides, “After the parties have delivered their lists [of peremptory

challenges] to the clerk . . . and before the court has impanelled the jury, the defendant may

request the court to dismiss the array and call a new array in the case.” TEX. CODE CRIM. PROC.

                                                6
ANN. art. 35.261(a). As a result, for a Batson challenge to be timely, it must be made after the

parties have delivered their lists of peremptory challenges and “before the court has impanelled

the jury.”4 Id.; see Hill, 827 S.W.2d at 864. “A jury is considered ‘impanelled’ when the

members of the jury have been both selected and sworn.” Hill, 827 S.W.2d at 864 (citing Price

v. State, 782 S.W.2d 266 (Tex. App.—Beaumont 1989, pet. ref’d)).

         In his brief, Carter concedes that, to be timely, a Batson challenge must be made before

the members of the jury have been impaneled and that his challenge was not made until after the

jury was impaneled. Nevertheless, he argues that his challenge was timely because the record

shows that his challenge was made as soon as the basis of the objection became apparent, citing

Lovill v. State, 319 S.W.3d 687 (Tex. Crim. App. 2009).

         In Lovill, the Texas Court of Criminal Appeals noted that, under the general preservation

rule, “[a] party’s complaint is regarded as timely when it was ‘made as soon as the ground for

complaint is apparent or should be apparent.’” Id. at 692 (emphasis added) (quoting Aguilar v.

State, 26 S.W.3d 901, 905 (Tex. Crim. App. 2000) (citing Wilson v. State, 7 S.W.3d 136, 146

(Tex. Crim. App. 1999); Hollins v. State, 805 S.W.2d 475, 477 (Tex. Crim. App. 1991))). Here,

the record shows that, after the parties’ peremptory challenges had been made, the trial court

instructed the veniremembers that, as the district clerk called their names, they were to step into

the jury box and be seated in the order that their names were called. It was only after the jury


4
 Carter argued that a Batson-based objection should be timely if, as in this case, the objection is made before the
venire panel is discharged, citing Henry v. State, 729 S.W.2d 732, 737 (Tex. Crim. App. 1987), superseded by
statute, TEX. CODE CRIM. PROC. ANN. art. 35.261, as recognized in Hill, 827 S.W.2d at 860. Although we recognize
that Henry so held, the Texas Court of Criminal Appeals has held that “Henry is inapplicable to the timeliness of any
equal protection claim arising from the racially discriminatory exercise of a peremptory challenge after the effective
date of article 35.261.” Hill, 827 S.W.2d at 864.
                                                          7
panel had been seated in the jury box that they were sworn. As a result, the basis for Carter’s

Batson challenge would have been apparent, at the latest, when the last-called juror was seated in

the jury box and before the jury was sworn. Further, during the discussion at the bench after

Carter’s Batson challenge, the trial court noted that he had given a long pause after the jury was

seated in the jury box to see if anyone was going to make a challenge to the jury. Therefore,

even under the general preservation rule, Carter did not assert his Batson challenge as soon as the

ground for the complaint should have been apparent. See id.

         To preserve a complaint for appellate review, a party must first present to the trial court a

timely request, objection, or motion stating the specific grounds for the desired ruling if not

apparent from the context. TEX. R. APP. P. 33.1(a)(1). Since Carter’s Batson challenge was

made after the jury was selected and sworn, it was not timely. See Hill, 827 S.W.2d at 864. For

that reason, he has not preserved this issue for appellate review.

II.      Carter’s Jury List Complaint Presents Nothing for Our Review

         In his second issue, Carter asserts that the omission of the venire panel list, jury strike

lists, and the final seated jury list from the clerk’s record is fundamental error. Carter complains

that, as a result of their omission, the appellate record (1) fails to establish that the parties’

peremptory strikes were correctly applied and (2) fails to establish that the first twelve eligible

jury panel members were seated on the jury. Pointing to statutes governing the seating of the

jury and the duties of the district clerk to maintain records,5 and to dicta in a few reported Texas


5
 Carter points out that the district clerk is required to “call off the first twelve names on the lists that have not been
stricken” after the parties have delivered their jury strike lists to the district clerk, TEX. CODE CRIM. PROC. ANN. art.
35.26(a), and to maintain the records “lawfully deposited in the clerk’s office,” TEX. GOV’T CODE ANN. § 51.303(a).
However, neither of these statutes require the district clerk to preserve the venire panel list, jury strike lists, and the
                                                            8
cases,6 Carter argues that the complained-of omissions makes it impossible to determine whether

the parties’ peremptory strikes were correctly applied and whether the first twelve eligible jury

panel members were seated on the jury. Consequently, he argues, the omission of the venire

panel list, jury strike lists, and the final seated jury list from the clerk’s record should be

considered fundamental error.

         Even so, Carter does not contend that the district clerk in this case did not correctly apply

the parties’ strike lists, that she did not correctly call off the first twelve names on the venire

panel list that had not been stricken, or that the first twelve eligible jury panel members were not

seated on the jury. In other words, Carter does not assert that any error occurred in the seating of

the jury.7 Thus, Carter asks this Court to render an advisory opinion on an issue that is unrelated


final seated jury list in its records. Carter does not cite, and we have not found, any other statute or rule that requires
the district clerk to do so.
6
 See Easterling v. State, 710 S.W.2d 569 (Tex. Crim. App. 1986); Pittman v. State, 434 S.W.2d 352, 357–58 (Tex.
Crim. App. 1968); Miles v. State, 644 S.W.2d 23 (Tex. App.—El Paso 1982, no pet.). In Easterling, the Texas
Court of Criminal Appeals noted that, because the original jury list and the jury strike lists were not included in the
appellate record, it was unable to determine whether the complained-of juror served as a juror or whether he was
struck by either of the parties. Easterling, 710 S.W.2d at 576. In Pittman, the court recommended that, in capital
felony cases, the appellate record include “the jury list indicating the jurors chosen, the ones excused and the reasons
therefor, etc.” Pittman, 434 S.W.2d at 358. In Miles, the El Paso Court of Appeals abated an appeal asserting
ineffective assistance of counsel to the trial court for an evidentiary hearing and requested that the additional record
“include, if available, the respective parties’ jury cut list, the names of the jurors selected, and any jury information
sheets used by counsel in selecting the jury in [that] case.” Miles, 644 S.W.2d at 25–26. None of these case hold
that the district clerk is required to preserve the venire panel list, jury strike lists, or the final seated jury list, nor do
they hold that it is error to omit them from the clerk’s record. Carter has not cited, and we have not found, any
Texas cases that so hold.
7
 “It is well settled that it is the responsibility of the parties to assure that the jury impaneled does not include a juror
that has been struck.” Jackson v. State, 826 S.W.2d 751, 752 (Tex. App.—Houston [14th Dist.] 1992, pet. ref’d));
see Biagas v. State, 177 S.W.3d 161, 169 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d). Likewise, this same
rule has been applied when a jury panel member’s name who was not called by the clerk was mistakenly seated on
the jury. See Anderson v. State, 154 S.W.2d 482, 482–83 (Tex. Crim. App. 1941); Bagwell v. State, 657 S.W.2d
526, 527 (Tex. App.—Corpus Christi 1983, pet. ref’d). Consequently, it is generally held that a party must object to
the seating of a juror before the jury is sworn in order to preserve the complaint on appeal. Harkey v. State, 785
S.W.2d 876, 880–81 (Tex. App.—Austin 1990, no pet.).
                                                              9
to any claim of actual error that may have occurred in the trial of this case. However, we may

not entertain hypothetical claims or render advisory opinions. See State ex rel. Lykos v. Fine,

330 S.W.3d 904, 911–12 (Tex. Crim. App. 2011). As a result, Carter’s complaint about the

omission of the jury lists from the clerk’s record presents nothing for our review. We, therefore,

overrule Carter’s second issue.

III.     No Trial Court Error in Denying Carter’s Speedy Trial Motion

         A.      Standard of Review

         Carter also complains that he was denied his constitutional right to a speedy trial when

the trial court denied his motion for a speedy trial. We disagree.

         “The Sixth Amendment to the United States Constitution provides, in relevant part, that,

‘[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy . . . trial.’” Nguyen v.

State, 506 S.W.3d 69, 77 (Tex. App.—Texarkana 2016, pet. ref’d) (quoting U.S. CONST. amend.

VI; Barker v. Wingo, 407 U.S. 514, 515 (1972)). “That right was made applicable to the states

by the Due Process Clause of the Fourteenth Amendment.” Id. (citing U.S. CONST. amend. XIV;

Klopfer v. N. Carolina, 386 U.S. 213, 223–26 (1967)).                  “The Texas Constitution likewise

provides that . . . ‘the accused shall have a speedy . . . trial.’” Id. (quoting TEX. CONST. art. 1,

§ 10).

         The right to a speedy trial cannot be quantified in days or months. Barker v. Wingo, 407
U.S. 514, 523 (1972). Consequently, we “analyze federal constitutional speedy-trial claims ‘on

an ad hoc basis’ by weighing and then balancing the Barker v. Wingo facts.” Cantu v. State, 253

         In addition, we are required to presume “that the jury was properly impaneled and sworn,” unless it was
disputed in the trial court or “the record affirmatively shows the contrary.” TEX. R. APP. P. 44.2(c).
                                                      10
S.W.3d 273, 280 (Tex. Crim. App. 2008). “The court should inquire about (1) the length of the

delay, (2) reasons for the delay, (3) the circumstances of the defendant’s assertion of the right,

and (4) any prejudice that resulted from the delay.” Nguyen, 506 S.W.3d at 77 (citing Barker,
407 U.S. at 530). No one factor is determinative, “[i]nstead, the four factors are related and must

be considered together along with any other relevant circumstances.” Cantu, 253 S.W.3d at 281.

The balancing test must be applied “with common sense and sensitivity to ensure that charges

are dismissed only when the evidence shows that a defendant’s actual and asserted interest in a

speedy trial has been infringed.” Id. (citing Barker, 407 U.S. at 534–35). “The constitutional

right is that of a speedy trial, not dismissal of the charges.” Id.

        “When reviewing a trial court’s decision on a speedy trial claim, an appellate court

applies a bifurcated standard of review.” Nguyen, 506 S.W.3d at 77 (citing State v. Munoz, 991
S.W.2d 818, 821 (Tex. Crim. App. 1999); State v. Jones, 168 S.W.3d 339, 345 (Tex. App.—

Dallas 2005, pet. ref’d)). “[W]e review legal issues de novo[,] but give deference to a trial

court’s resolution of factual issues.” Id. (quoting Kelly v. State, 163 S.W.3d 722, 726 (Tex.

Crim. App. 2005); Munoz, 991 S.W.2d at 821; Jones, 168 S.W.3d at 345). “We review a speedy

trial claim in light of the arguments, information, and evidence that was available to the trial

court at the time it ruled.” Id. (citing Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App.

2003); Dragoo v. State, 96 S.W.3d 308, 313 (Tex. Crim. App. 2003); Jones, 168 S.W.3d at 345).

Under an abuse of discretion standard, we defer to the trial court’s resolution of facts and

reasonable inferences drawn therefrom, and we review the evidence in a light most favorable to

the ruling. Cantu, 253 S.W.3d at 282.

                                                  11
        B.       Timeline

        On or about September 7, 2017, Carter was arrested in Dallas County for the family

violence assault on Dara Thomas that occurred on June 20, 2017, in Cass County.                               On

September 11, 2017, he was appointed counsel by the County Court at Law of Cass County.8

Carter apparently remained in Dallas County custody until sometime in February 2019. On

January 16, 2019, Carter was indicted for the June 20 family violence assault, and a capias for

his arrest was issued on January 30, 2019. Carter was arrested by Cass County on February 27,

2019.

        Although he was represented by appointed counsel, Carter filed a pro se motion for

speedy trial on February 28, 2019. In his motion, Carter alleged that he had been arrested on

September 7, 2017, and had remained in custody since his arrest. He also alleged that he had

written a letter to the district attorney requesting a speedy trial, but a copy of the letter does not

appear in the record. Carter then alleged that he would be prejudiced if the trial was not held

before April 29, 2019, because Thomas, who he alleged would testify on his behalf, would not be

available to testify after March 29, 2019. Finally, Carter requested that the trial court set the case

to be tried on or before April 29, 2019.

8
 The record shows that Carter was appointed counsel pursuant to Article 1.051(c-1) of the Texas Code of Criminal
Procedure. Article 1.051(c-1) provides, in relevant part:

        If an indigent defendant is arrested under a warrant issued in a county other than the county in
        which the arrest was made and the defendant is entitled to and requests appointed counsel, a court
        or the courts’ designee authorized under Article 26.04 to appoint counsel for indigent defendants
        in the county that issued the warrant shall appoint counsel within the periods prescribed by
        Subsection (c), regardless of whether the defendant is present within the county issuing the
        warrant and even if adversarial judicial proceedings have not yet been initiated against the
        defendant in the county issuing the warrant.

TEX. CODE CRIM. PROC. ANN. art. 1.051(c-1) (Supp.).
                                                       12
       At a pretrial hearing on March 11, 2019, Carter entered a plea of not guilty and

represented to the trial court that there was nothing further that needed to be taken up. At a

pretrial hearing on April 8, 2019, the trial court informed Carter that it had received a

handwritten motion from him and that it would not look at it since he was represented by

counsel. His appointed counsel again represented to the trial court that there were no defense

issues that needed to be taken up. On April 16, 2019, Carter filed a pro se motion to appear

pro se. At a pretrial hearing on May 6, 2019, Carter’s counsel announced that Carter wanted to

try his case pro se and requested that he be allowed to withdraw as counsel. The trial court

granted counsel’s motion to withdraw and appointed new counsel for Carter.

       At the next pretrial hearing, on June 3, 2019, Carter’s new counsel announced that Carter

had informed her that he wanted to represent himself. Yet, after Carter conferred further with his

new counsel, he withdrew his motion to appear pro se. Afterward, Carter’s counsel informed the

trial court that there were no other pretrial issues that needed to be taken up. On June 13, 2019,

Carter filed a pro se motion to dismiss prosecution in which he sought dismissal of the

indictment based on alleged speedy trial violations.

       The day before the trial began, at the final pretrial hearing on July 15, 2019, Carter’s

counsel announced that Carter wanted her to re-urge his motion for speedy trial. When the trial

court noted that the basis of the motion was the unavailability of Thomas, the State informed the

trial court that Thomas was available to testify. Carter’s counsel then argued that the charges

had been pending for twenty-five months and that he has not been able to work and provide for

his children. His counsel also argued that Carter felt that he could have been working on a

                                                13
pending matter in Dallas that had been pending since 2017 more effectively if this case had been

resolved. His counsel also complained that the Dallas County assistant district attorney, who

was assisting in the Cass County prosecution, would have “two bites at the apple” on his pending

case in Dallas. After noting that the trial of the case would start the next day and that the basis of

the written motion, i.e., the unavailability of Thomas to testify, was groundless, the trial court

denied the motion.

         C.       Analysis

                  1.       Length of Delay

         The right to a speedy trial attaches once the defendant is either arrested or formally

charged. Cantu, 253 S.W.3d at 280 (citing United States v. Marion, 404 U.S. 307, 313 (1971)).

“The Barker test is triggered by a delay that is unreasonable enough to be ‘presumptively

prejudicial.’” Id. at 281 (citing Doggett v. United States, 505 U.S. 647, 652 n.1 (1992)).

Although there is no set time that triggers a Barker analysis, the Texas Court of Criminal

Appeals “ha[s] held that a delay of four months is not sufficient while a seventeen-month delay

is.” Id. (citing Pete v. State, 501 S.W.2d 683, 687 (Tex. Crim. App. 1973); Phillips v. State, 650
S.W.2d 396, 399 (Tex. Crim. App. [Panel Op.] 1983)).

         Carter was arrested on September 7, 2017,9 and his trial began on July 16, 2019. This

twenty-two-month delay was sufficient to trigger the Barker analysis and weighs in favor of

finding a speedy trial violation.



9
 In its brief, the State asserts that Carter was not arrested until February 27, 2019. However, the record shows that
he was arrested in Dallas County on this charge on September 7, 2017.
                                                         14
                 2.       Reason for Delay

        Under this factor, “different weights should be assigned to different reasons” that give

rise to the delay. Barker, 407 U.S. at 531. The State’s “deliberate attempt to delay the trial” is

weighed heavily against it. Id.   Reasons such as the State’s negligence for the delay or

overcrowded courts are weighed less heavily against the State. Id. Valid reasons for the delay,

on the other hand, are not to be weighed against the State. Id. “When the State offers no reason

for the delay, this factor will weigh in favor of a finding of a violation of the right to a speedy

trial.” Bosworth v. State, 422 S.W.3d 759, 764 (Tex. App.—Texarkana 2013, pet. ref’d) (citing

Dragoo, 96 S.W.3d at 314). “When no reason is offered, we may presume that the reason lies

somewhere between a deliberate delay and a valid reason that would justify the delay.” Id.

(citing Dragoo, 96 S.W.3d at 314).

        At the hearing on Carter’s motion for a speedy trial, the State offered the trial court no

reason for the delay.10 Consequently, this factor also weighs in favor of finding a speedy trial

violation. Dragoo v. State, 96 S.W.3d 308, 314 (Tex. Crim. App. 2003).

                 3.       Assertion of Right to a Speedy Trial

        Although “[t]he defendant has no duty to bring himself to trial, . . . . [he] does have the

responsibility to assert his right to a speedy trial.” Cantu, 253 S.W.3d at 282 (citing Barker, 407
U.S. at 527–28). When the defendant fails to make a timely demand for a speedy trial, it is

difficult for him to prevail on a claim that his right to a speedy trial was violated. Shaw v. State,


10
 In its brief, the State contends that Carter was in the custody of Dallas County from September 2017 to February
2019. However, it does not explain why this prevented the State from promptly indicting and trying Carter for this
offense and obtaining his attendance at trial by bench warrant.
                                                       15
117 S.W.3d 883, 890 (Tex. Crim. App. 2003) (citing Barker, 407 U.S. at 532). “This is so

because a defendant’s failure to make a timely demand for a speedy trial indicates strongly that

he did not really want one and that he was not prejudiced by not having one.” Id. (citing

Dragoo, 96 S.W.3d at 314). “Furthermore, the longer the delay becomes, the more likely it is

that a defendant who really wanted a speedy trial would take some action to obtain one.” Id.

(citing Dragoo, 96 S.W.3d at 314). “Thus, a defendant’s inaction weighs more heavily against a

violation the longer the delay becomes.” Id. (citing Dragoo, 96 S.W.3d at 314). In addition, a

defendant’s failure to obtain a hearing and ruling on his speedy trial motion until shortly before

trial also indicates that he wanted a dismissal, not a speedy trial. See Dragoo, 96 S.W.3d at 314–

15; Speights v. State, No. 06-12-00137-CR, 2014 WL 1246074, at *5 (Tex. App.—Texarkana

Mar. 26, 2014) (mem. op., not designated for publication),11 rev’d in part on other grounds, 464
S.W.3d 719 (Tex. Crim. App. 2015).

        Although Carter had been in jail since September 7, 2017, he did not file his pro se

speedy trial motion until February 28, 2019, nine days after coming into Cass County’s

custody.12 There is nothing in the record that would support a conclusion that Carter made any

effort to seek a speedy trial before filing his pro se motion.13 After the motion was filed, it was



 “Although unpublished opinions have no precedential value, we may take guidance from them ‘as an aid in
11

developing reasoning that may be employed.’” Rhymes v. State, 536 S.W.3d 85, 99 n.9 (Tex. App.—Texarkana
2017, pet. ref’d) (quoting Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d)).
12
 Since Carter was represented by counsel at the time, the trial court was free to disregard this pro se motion. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). However, when a trial court rules on a pro se
motion, its ruling is subject to review on appeal. Id.
13
 Although Carter could not file a motion for speedy trial until he was formally charged, the right to a speedy trial
can be asserted in other ways. See Cantu, 253 S.W.3d at 283. For instance, after he had been in custody in Dallas
                                                        16
not presented to the trial court at any of the ensuing monthly pretrial hearings until July 15, the

day before trial began. Carter’s almost eighteen-month delay in filing his motion and his delay

in presenting the motion until the day before trial strongly indicate that Carter sought a dismissal,

not a speedy trial. His June 13 motion to dismiss based on an alleged speedy trial violation also

strongly suggests that Carter sought a dismissal, rather than a trial. We find that this factor

weighs heavily against a finding of a speedy trial violation.

                 4.      Prejudice

        The defendant has the burden “to make some showing of prejudice which was caused by

the delay of his trial.” Harris v. State, 489 S.W.2d 303, 308 (Tex. Crim. App. 1973) (citing

Courtney v. State, 472 S.W.2d 151 (Tex. Crim. App. 1971)). We analyze prejudice to the

defendant “in light of the defendant’s interests that the speedy-trial right was designed to protect:

(1) to prevent oppressive pretrial incarceration, (2) to minimize the accused’s anxiety and

concern, and (3) to limit the possibility that the accused’s defense will be impaired.” Cantu, 253
S.W.3d at 285 (citing Dragoo, 96 S.W.3d at 316 (citing Barker, 407 U.S. at 532)). “Of these

types of prejudice, the last is the most serious ‘because the inability of a defendant adequately to

prepare his case skews the fairness of the entire system.’” Id. (quoting Dragoo, 96 S.W.3d at

316).

        Carter was incarcerated for twenty-two months before his trial, the first seventeen of

which were in Dallas County. There is no evidence in the record that Carter took any action to

be released from incarceration during the first seventeen months. In addition, Carter’s counsel

County for 180 days, he could have filed a motion to have the prosecution dismissed since no indictment had been
presented. See TEX. CODE CRIM. PROC. ANN. art. 32.01(a) (Supp.).
                                                      17
intimated to the trial court that Carter had been in Dallas County custody on a matter pending in

that county. Carter also received full credit for the time he spent in jail toward his sentence. We

have recognized that any claim of prejudice is mitigated by the receipt of full-time credit. See

Reitz v. State, No. 06-18-00088-CR, 2019 WL 961515, at *6 (Tex. App.—Texarkana Feb. 28,

2019, no pet.) (mem. op., not designated for publication) (citing Porter v. State, 540 S.W.3d 178,

184 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d); State v. Davis, 549 S.W.3d 688, 708 (Tex.

App.—Austin 2017, no pet.); U.S. v. Casas, 425 F.3d 23, 34–35 (1st Cir. 2005); Gray v. King,

724 F.2d 1199, 1204 (5th Cir. 1984)). We find that this subfactor is neutral.

        Regarding the second subfactor, although Carter’s counsel argued that he had not been

able to work and support his children, there was no evidence introduced at the hearing that Carter

had any children or what kind of support they may have had. There was also no evidence of the

weightiest subfactor—that the delay of his trial had impaired his ability to prepare his defense.

Consequently, Carter did not carry his burden to show some prejudice caused by the delay.

Considering the three subfactors, we find that this factor weighs against a finding of a speedy

trial violation.

                   5.   Balancing the Factors

        “Having addressed the four Barker factors, we must now balance them.” Dragoo, 96
S.W.3d at 316. The twenty-two-month delay in the trial, for which the State gave no reason,

weighs in favor of finding a speedy trial violation. Nevertheless, Carter’s delay in presenting his

speedy trial motion until the day before trial and his filing of a motion to dismiss based on

alleged speedy trial violations weigh heavily against his claimed violation. Moreover, Carter

                                                18
failed to make a showing that the delay of his trial prejudiced him. Based on this record, we find

that the trial court did not err in denying Carter’s speedy trial motion. We, therefore, overrule

Carter’s third issue.

IV.     Conclusion

        For the reasons stated, we affirm the trial court’s judgment.




                                                      Scott E. Stevens
                                                      Justice
Date Submitted:         July 29, 2020
Date Decided:           September 2, 2020

Do Not Publish




                                                 19